     PRUDENTIAL ASSET PURCHASE AGREEMENT

     This PRUDENTIAL ASSET PURCHASE AGREEMENT is entered into as of this 3rd day
of October, 2005 among PRENTISS PROPERTIES ACQUISITION PARTNERS, L.P., a
Delaware limited partnership (“Company L.P.”), PRENTISS PROPERTIES REAL ESTATE
FUND I, L.P., a Delaware limited partnership ("Other Seller" and, collectively
with Company L.P., "Seller") and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a
New Jersey corporation (together with its successors and assigns, “Prudential”).

     RECITALS

     Reference is made to the Agreement and Plan of Merger dated as of the date
hereof by and among Brandywine Realty Trust, Brandywine Operating Partnership,
L.P., Brandywine Cognac I, LLC, Brandywine Cognac II, LLC, Prentiss Properties
Trust and Company L.P. (as it may be amended, the “Merger Agreement”) and the
Master Agreement dated as of the date hereof between Brandywine Operating
Partnership, L.P. and Prudential (the “Master Agreement”). This Agreement is
referred to in the Merger Agreement as the “Prudential Asset Purchase Agreement”
and is being delivered in connection with the Merger Agreement and the Master
Agreement, in each case subject to the terms and conditions hereof.

     In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto hereby agree as follows:

     Section 1.     Capitalized Terms.     Capitalized terms used in this
Agreement without definition shall have the respective meaning given them in the
Merger Agreement.

     Section 2.     Effectiveness of this Agreement.     Notwithstanding
anything to the contrary, including, without limitation, the execution and
delivery of this Agreement as of the date hereof, this Agreement shall not
become effective unless and until the following conditions (the “Effectiveness
Conditions”) are satisfied: (i) the Final Condition Satisfaction Date occurs,
and (ii) each of Company L.P. and Brandywine Operating Partnership, L.P.
delivers to Prudential a certification, in form and substance reasonably
satisfactory to Prudential, that confirms that all conditions to such party’s
and its affiliates’ obligations to effect the REIT Merger and the OP Merger have
been irrevocably satisfied or waived in writing. Upon the occurrence of the
Effectiveness Conditions, this Agreement shall become fully effective as if
executed and delivered as of such date.

     Section 3.     Capitalized Terms.     Listed on Exhibit A hereto are
certain properties (collectively, the “Fee Owned Properties”), which are owned
by the entities listed on Exhibit A as the owners thereof (each, a “Property
Owner”). Listed on Exhibit B hereto is a property commonly known as High Bluff
Ridge located in Del Mar, California (the “Joint Venture Owned Property”) owned
by the entity listed thereon as the owner thereof (the “Joint Venture Property
Owner”). The Fee Owned Properties and all of the right, title and interest of
the Company or its Affiliate (the “Joint Venture Interest Owner”) in the Joint
Venture Owned Property (the “Joint Venture Interest”) shall be conveyed to one
(1) or more entities designated by Prudential (each such entity, a “Transferee”)
in accordance with the terms of this Agreement. The Fee Owned Properties, the
identity of which may change as described in Section 5 of this Agreement, are
more particularly described below and are referred to in this Agreement with the
following and with the Joint Venture Interest, collectively, as the “Specified
Assets”:

1

--------------------------------------------------------------------------------



  (a) All of that land more particularly described on Exhibit C and all
improvements located thereon (the “Real Property”);

      (b) All right, title and interest, if any, of the applicable Property
Owner, in and to any land lying in the bed of any street, road or access way,
opened or proposed, in front of, at a side of or otherwise adjoining the Real
Property;

      (c) All right, title and interest of the applicable Property Owner,
reversionary or otherwise, in and to all easements in, upon or benefiting the
Real Property and all other rights and appurtenances belonging or in any wise
pertaining thereto;

      (d) Any condemnation award to be made after the date of this Agreement for
any claim of condemnation hereafter occurring, in connection with the Real
Property and/or the other interests described in the foregoing subparagraphs
10.01(a) through (c), of this Section 3, and in and to any award for damage
hereafter occurring to the Real Property and/or such interests;

      (e) All right, title and interest of the applicable Property Owner in and
to any permits, approvals, agreements, rights and entitlements pertaining to the
Real Property, in each of the foregoing cases to the extent assignable;

      (f) All right, title and interest of the applicable Property Owner in and
to all air rights, water rights and mineral rights with respect to the Real
Property or appurtenant to the Real Property;

      (g) Any and all rights to the present or future use of wastewater,
drainage, water or other utility facilities that pertain to or benefit the Real
Property, including, without limitation, all reservations, credits, commitments
or letters covering any such use in the future;

      (h) All right, title and interest of the applicable Owner in and to any
and all reversionary rights attributable to the Real Property;

      (i) All right, title and interest of the applicable Property Owner in and
to all consents, authorizations, variances or waivers, licenses, credits,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity or instrumentality with
respect to the Real Property, in each of the foregoing cases to the extent
assignable; and

      (j) All right, title and interest of the applicable Property Owner in and
to all contracts, agreements, plans, specifications, site plans, construction
drawings, schematics and renderings, studies, reports, documents, materials and
information, and any other tangible or intangible property, rights and benefits
relating to the Real Property, in each of the following cases to the extent
assignable.

2

--------------------------------------------------------------------------------



     Section 4     Conveyance of Specified Assets and Joint Venture Interest;
Specified Assets Purchase Price.     On the business day immediately preceding
the Closing Date (such business day, the “Specified Assets Closing Date”),
Company L.P. shall cause to be conveyed by each Property Owner and the Joint
Venture Interest Owner to the applicable Transferee(s) such Property Owner’s
Specified Asset(s). The closing under this Section 4 (the “Specified Assets
Closing”) shall take place at the offices of Pepper Hamilton LLP, Philadelphia,
Pennsylvania. Each such conveyance by a Property Owner shall be made by delivery
and recordation of a deed in the applicable form of Exhibit D hereto (each, a
“Deed”) and delivery and recordation, if applicable, of the other documents and
instruments listed in Section 6. The conveyance of the Joint Venture Interest by
the Joint Venture Interest Owner shall be made by delivery of an assignment of
interest in the form of Exhibit E hereto (the “Assignment of Interest”). In
exchange for the conveyance of all of the Specified Assets in accordance with
the terms of this Section, Prudential shall pay or cause to be paid to Company
L.P. the sum of $747,650,417 (the “Specified Assets Purchase Price”), subject to
adjustment as provided in this Agreement and less the outstanding balance of any
indebtedness on any of the Specified Assets or the Joint Venture Owned Property
that is not repaid in full on or before the Closing Date. The Specified Assets
Purchase Price, as adjusted as provided herein, shall be paid by wire transfer
of immediately available funds pursuant to wiring instructions provided by
Company L.P. to Prudential in writing not less than two (2) business days prior
to the Specified Assets Closing Date.

     Section 5     Change in Specified Assets.     Company L.P. and Other Seller
acknowledge and agree that Prudential has certain rights under the Master
Agreement to modify the list of properties included in Specified Assets,
including, without limitation, to drop or substitute the Joint Venture Interest
from the transactions contemplated hereby and by the Master Agreement. Company
L.P. and Other Seller further acknowledge and agree that Prudential shall have
the right under this Agreement to modify the list of properties included in the
Specified Assets, including without limitation, to drop or substitute the Joint
Venture Interest if it does so under the Master Agreement, by delivering written
notice thereof to Company L.P. or Other Seller, as the case may be. Upon each
such modification and substitution, “Specified Assets” as used in this Agreement
shall be deemed to include the then-current list of Specified Assets, as so
modified and “Joint Venture Interest” shall be dropped from this Agreement or
modified, as the case may be, in accordance with the terms hereof.
Notwithstanding anything to the contrary in this Agreement, no Seller shall be
required to convey any real property interest in a Specified Asset other than
those listed in Exhibit A and Exhibit B as of the date of this Agreement unless
and until either (a) any tenant or other party having a right to purchase such
property or having another purchase-related right (such as to approve the
property purchaser) has waived such party's rights, such rights have expired or
Seller can otherwise convey the real property without violating such tenant's or
other party's rights, or (b) Prudential shall have agreed to indemnify Seller
for any loss, cost or damages relating to the applicable matter set forth in
item (a) of this sentence.

     Section 6     Delivery of Documents by Company L.P.     On the Specified
Assets Closing Date, Company L.P. and Other Seller shall, notwithstanding
anything to the contrary, deliver or cause to be delivered to Prudential the
following:

3

--------------------------------------------------------------------------------



  (a) The Deeds and the Assignment of Interest, duly executed and delivered by
the applicable Property Owner or the Joint Venture Interest Owner, as the case
may be;

        (b) All transfer, recordation and similar tax forms required in
connection with the Deeds and the Assignment of Interest, in form and substance
reasonably satisfactory to Prudential, duly executed and delivered by the
applicable Property Owner or the Joint Venture Interest Owner, as the case may
be;

        (c) A Bill of Sale in the form of Exhibit F hereto (each, a “Bill of
Sale”), duly executed and delivered by each applicable Property Owner;

        (d) An Assignment of Leases in the form of Exhibit G hereto (each, an
“Assignment of Leases”), duly executed and delivered by each applicable Property
Owner;

        (e) An Assignment of Intangibles in the form of Exhibit H hereto (each,
an “Assignment of Intangibles”), duly executed and delivered by each applicable
Property Owner, together with original copies of all permits, licenses,
approvals, contracts and other matters conveyed thereby to the extent reasonably
available in Company L.P.’s possession or under Company L.P.’s control;

        (f) All on-site books, records, files and keys related to each Specified
Asset and the Joint Venture Owned Property;

        (g) Such affidavits and indemnities as are customarily required by the
title insurance company issuing the title insurance policies on the Specified
Assets or the Joint Venture Owned Property, including, without limitation, as to
parties in possession, mechanic’s liens, a gap closing, if applicable, contest
of encumbrances and no transfer of the Specified Assets or Joint Venture Owned
Property or grant of any option or similar matter, and evidence of each Property
Owner’s and the Joint Venture Interest Owner’s authority to convey the Specified
Assets, which affidavits and indemnities are reasonably satisfactory to
Prudential and such title insurance company. Notwithstanding the foregoing, with
respect to Specified Assets located in Virginia, no Property Owner of any such
Specified Asset shall be required to deliver an affidavit covering mechanic’s
liens on such Specified Asset to the extent resulting from work of a tenant
under a lease affecting such Specified Asset;

        (h) A non-foreign affidavit in the form of Exhibit I hereto, duly
executed and delivered by each Property Owner and the Joint Venture Interest
Owner;

        (i) To the extent obtained by Company L.P. or its affiliates, the Debt
Assignment and Assumption Documents (as defined below) duly executed and
delivered by Company L.P. and all parties thereto other than the applicable
Transferee, it being acknowledged by Prudential, however, that it shall not be a
condition to Prudential’s obligation to close under this Agreement that Company
L.P. deliver any Debt Assignment and Assumption documents Company L.P. has not
been able to obtain despite the efforts required under the Merger Agreement;

4

--------------------------------------------------------------------------------



        (j) Notices to all tenants under the Space Leases affecting the
Specified Properties in the form of Exhibit J hereto, duly executed by or on
behalf of each respective Property Owner;

        (k) Such other documents and instruments as are customary for real
property sales of comparable property in the applicable jurisdiction and may be
reasonably required by Prudential or the title company in connection with the
transactions contemplated by this Agreement.

     Section 7.      Delivery of Documents by Transferees.     On the Specified
Assets Closing Date, Prudential shall deliver or cause to be delivered to
Company L.P. the following:

  (a) The Assignment of Interest, duly executed and delivered by the applicable
Transferee;

        (b) All transfer, recordation and similar tax forms required in
connection with the Deeds and the Assignment of Interest, in form and substance
reasonably satisfactory to Prudential, duly executed and delivered by the
applicable Transferee;

        (c) Each Assignment of Lease, duly executed and delivered by each
applicable Transferee;

        (d) Each Assignment of Intangibles, duly executed and delivered by each
applicable Transferee;

        (e) The Debt Assignment and Assumption Documents, duly executed and
delivered by the applicable Transferees;

        (f) The Closing Statements, duly executed and delivered by each
Transferee;

        (g) A certification by Prudential that all representations and
warranties of Prudential contained in this Agreement are true and correct;

      (i) The Specified Assets Purchase Price; and

        (j) Such other documents and instruments as may be reasonably required
by Company L.P. in connection with the transactions contemplated by this
Agreement.

     Section 7     Assignment.     Company L.P. and Other Seller acknowledge and
agree that Prudential shall have the right to assign all of its right, title and
interest in, to and under this Agreement to one (1) or more entities owned or
advised by Prudential or any of its Affiliates (Prudential and each of the
foregoing, a “Transferee”). Upon any such assignment, each applicable Transferee
shall succeed to all applicable right, title and interest of Prudential under
this Agreement, and each applicable Transferee shall assume all applicable
obligations of Prudential under this Article first arising from and after the
date of such assignment. No such assignment by Prudential shall release
Prudential from its obligations under this Agreement.

5

--------------------------------------------------------------------------------



     Section 8     Termination; Remedies.     If the Merger Agreement is
terminated in accordance with its terms, this Agreement shall be deemed
terminated and of no further force or effect, except for any provisions which by
their terms are to survive Closing. Without limiting any other term of this
Agreement or any rights at law or in equity, Company L.P. and Other Seller
acknowledge and agree that the terms of this Agreement shall be enforceable by
one (1) or more actions in specific performance.

     Section 9     Representations and Warranties.     Company L.P. and Other
Seller hereby jointly and severally represent and warrant to Prudential, as of
the date on which this Agreement becomes effective and as of the Closing Date,
as follows:

  (a) Neither Company L.P. nor Other Seller is, and is not an affiliate (as
defined in Section V(c) of Prohibited Transaction Class Exemption 84-14 (“PTE
84-14”)) of, any of the Trustees of the Western Conference of Teamsters Pension
Trust Fund. None of Company L.P., Other Seller or any affiliate (within the
meaning of Part V(c) of PTE 84-14) of either of them has the authority to
appoint or terminate Prudential as investment manager of any assets of the
Western Conference of Teamsters Pension Trust Fund or to negotiate the terms of
any management agreement with Prudential on behalf of the Western Conference of
Teamsters Pension Trust Fund, and neither Company L.P. nor Other Seller is a
participating employer in the Western Conference of Teamsters Pension Trust
Fund. The transaction contemplated by this Agreement (the “Transaction”) is not
specifically excluded by Part I(b) of PTE 84-14. Neither Company L.P. nor Other
Seller is a related party of Prudential (as defined by Part V(h) of PTE 84-14).
The terms of the Transaction have been negotiated and determined at arm’s
length, as such terms would be negotiated and determined by unrelated parties.

        (b) Neither Company L.P. nor Other Seller is a party in interest (as
defined in Section 3(14) of ERISA) with respect to the Virginia Retirement
System, the PRISA II 10% Plan or any of the PRISA III 10% Plans (all as defined
below), other than by reason of providing services to the Virginia Retirement
System, a PRISA II 10% Plan or a PRISA III 10% Plan, as the case may be, or by
reason of a relationship to such a service provider described in Section
3(14)(F), (G), (H) or (I) of ERISA. Further, neither Company L.P. nor Other
Seller exercises discretionary authority, control, responsibility or influence
with respect to the investment of assets of the Virginia Retirement System, the
PRISA II 10% Plan in Prudential Property Investment Separate Account II (“PRISA
II”) or a PRISA III 10% Plan in Prudential Property Investment Separate Account
III (“PRISA III”) or has discretionary authority, control, responsibility or
influence with respect to the management or disposition of the assets of the
Virginia Retirement System, the PRISA II 10% Plan held in PRISA II or a PRISA
III 10% Plan held in PRISA III. For purposes hereof, (i) “PRISA II 10% Plan”
shall mean the Virginia Supplemental Retirement System, and (ii) “PRISA III 10%
Plans” shall mean (A) the General Board of Pension and Health Benefits of the
United Methodists Church incorporated in Missouri as trustee of certain benefit
and pension plans of the United Methodists Church, (B) STA-ILA of Baltimore
Pension Fund, and (C) the New York State Teachers’ Retirement System.

6

--------------------------------------------------------------------------------



        (c) Neither Company L.P. nor Other Seller is an employee pension benefit
plan subject to the provisions of Title IV of ERISA or subject to the minimum
funding standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of
the Internal Revenue Code or Section 302 of ERISA. None of Company L.P.’s or
Other Seller’s assets constitute assets of any employee benefit plan subject to
Part 4 of Subtitle B of Title I of ERISA and/or Section 4975 of the Code.
Neither Company L.P nor Other Seller is a “governmental plan” within the meaning
of Section 3(32) of ERISA and none of the Specified Assets or the Joint Venture
Owned Property is subject to State statutes regulating the investments of and
fiduciary obligations with respect to governmental plans.

        (d) The transactions contemplated by this Agreement, the Merger
Agreement and the Master Agreement are exempt from any requirement to make any
filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the implementing regulations thereto, 16 C.F.R. parts 801-803,
because Company L.P. and Other Seller have determined that the aggregate fair
market value of the non-exempt assets constituting a portion of the Specified
Assets of Company L.P. and Other Seller and the entities controlled by Company
L.P. or Other Seller is less than $53,100,000.

     Section 10     Consent Required Outstanding
Indebtedness.     Notwithstanding anything to the contrary contained in this
Agreement, at all times prior to the Specified Assets Closing Date, Company L.P.
and Other Seller shall use commercially reasonable efforts to obtain the consent
to the assumption of each Consent Required Outstanding Indebtedness by the
applicable Transferee from each holder thereof and any other necessary party
thereto (each, a “Required Debt Consent”). Neither Company L.P. nor Other Seller
shall have any obligation to pay any assumption fee or other amount due to any
holder of any Consent Required Outstanding Indebtedness in order to obtain a
Required Debt Consent. Each Required Debt Consent so obtained shall be in form
and substance reasonably satisfactory to Prudential. Company L.P. and Other
Seller agree that they shall not modify or permit to be modified any term of the
Consent Required Outstanding Indebtedness without Prudential’s prior consent. If
Company L.P. or Other Seller is not released from any obligations under a
non-recourse carve-outs guaranty pursuant to a Required Debt Consent, Prudential
shall indemnify, defend and hold harmless Company L.P. and/or Other Seller from
any and all liability under such guaranty first arising from and after such time
as Prudential or the applicable Transferee becomes the borrower thereunder.

     Section 11     Closing Costs.     Prudential shall pay or cause to be paid
all transfer and similar taxes and fees associated with the direct one(1) time
transfer of the Fee Owned Properties and Joint Venture Interest to each
Transferee pursuant to the terms of this Article, and each of Company L.P.,
Other Seller and Prudential shall pay their own legal fees and expenses
associated with the transactions contemplated by this Agreement.

7

--------------------------------------------------------------------------------



     Section 12     Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Maryland, regardless of
the laws that might otherwise govern under applicable conflict or choice or law
rules.

     Section 13    Severability.      If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or law,
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that such transactions are fulfilled to the fullest extent possible.

     Section 14     Counterparts.     This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties.

     Section 15     Entire Agreement; No Third Party Counterparts.     This
Agreement (including any exhibits and schedules hereto), taken together with the
Merger Agreement and the Master Agreement (a) constitutes the entire agreement,
and supersedse all prior agreements and understandings, both written and oral,
among the parties with respect to the transactions contemplated hereby and
thereby. This Agreement shall be binding upon and inure solely to the benefit of
each party hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

     Section 16     Assignments.     Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties without
the prior written consent of the other parties, except as expressly permitted
herein. Any purported assignment without such consent shall be void. Subject to
the preceding sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns.

     Section 17     Assignments.     This Agreement may not be amended except in
writing by all parties hereto.

     [Remainder of page intentionally blank.]

8

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date above written.

  COMPANY L.P.:       PRENTISS PROPERTIES ACQUISITION   PARTNERS, L.P., a
Delaware limited partnership       By:     Prentiss Properties I, Inc., a
Delaware              corporation, its general partner                  By: /s/
Thomas F. August                         Name: Thomas F. August  
           Title: President and Chief Executive Officer       OTHER SELLER:    
  PRENTISS PROPERTIES REAL ESTATE FUND I,   L.P., a Delaware limited partnership
      By:     Prentiss Properties Real Estate Fund I, LLC,               a
Delaware limited liability company, its               general partner      
           By:     Prentiss Properties II, Inc., a  
                      Delaware corporation, its member
                                      By: /s/ Thomas F. August             
                      Name: Thomas F. August                         Title:
President and Chief Executive Officer       PRUDENTIAL:       THE PRUDENTIAL
INSURANCE COMPANY   OF AMERICA, a New Jersey corporation       By:     /s/ James
P. Walker                        James P. Walker, Vice President

 

--------------------------------------------------------------------------------